         Case 2:20-cv-01304-WJ-CG Document 41 Filed 09/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ROBERT DOLAN, et al.,

               Plaintiffs,

v.                                                       No. CV 20-1304 WJ/CG

CIMAREX ENERGY CO.,

               Defendant.

                 ORDER GRANTING MOTION TO EXTEND DEADLINES

        THIS MATTER is before the Court on the parties’ Joint Motion to Continue

Discovery and Motion for Certification Deadlines (the “Motion”), (Doc. 40), filed

September 8, 2021. In the Motion, the parties explain that after the Court’s recent

resolution of a discovery dispute, Defendant Cimarex Energy Co. produced “more than

7,000 pages of responsive documents on August 13” and as a result the parties require

“additional time to schedule the depositions of the primary fact witnesses.” (Doc. 40 at

1). The parties also state that Plaintiff Jeffery Lee Jones recently passed away, and that

Plaintiffs’ counsel “is in the process of preparing documentation to have [his widow] Mrs.

Jones appointed by an appropriate state court in Texas as the personal representative

of Mr. Jones’ estate, and will file a motion to substitute her as the named party once this

occurs.” Id. at 2. As a result, the parties request to modify the dates and deadlines set

forth in the Court’s First Scheduling Order, (Doc. 25). The Court, having reviewed the

Motion and noting it was filed jointly, finds the Motion shall be GRANTED.

        IT IS THEREFORE ORDERED that the Court’s First Scheduling Order, (Doc.

25), shall be modified as follows:

     1. The deadline for completion of discovery on issues of conditional certification of
    Case 2:20-cv-01304-WJ-CG Document 41 Filed 09/09/21 Page 2 of 2




   the collective action and certification of the class action shall be extended to

   December 9, 2021;

2. The deadline for motions relating to discovery on issues of conditional

   certification of the collective action and certification of the class action shall be

   extended to December 29, 2021;

3. The deadline for Plaintiffs’ motion for conditional certification of the collective

   action and certification of the class action shall be extended to January 10,

   2022.

4. The deadline for Defendant’s response brief shall be extended to February 10,

   2022.

5. The deadline for Plaintiffs’ reply brief shall be extended to February 24, 2022.

   All other deadlines remain in effect unless amended by further order of the Court.

   IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
